*377The opinion of the court was delivered by
Reed, J.
The complaint is designed to set out a disorderly act, under the sixtli section of the revised act concerning disorderly persons. I do not think that any pf the reasons aimed at the substance of the complaint are well grounded. It seems to set out the use of loud, abusive and indecent language in a street—a public place in Mechanicsville—so as to authorize the apprehension of the prosecutor as a disorderly person.
The particular reason assigned for reversal—namely, because the record does not show upon what evidence the prosecutor was convicted—attacks the conviction at a vulnerable point.
The early case of Rex v. Pullen, 1 Salk. 369, it is true, announced the rule that, upon an information, the evidence need not be set out specially. But this case stands alone, and the uniform course of judicial sentiment has since been in favor of the view that the facts must be fully disclosed, in order that the judgment upon them may appear well founded. Regina v. Green, 10 Mod. 212; Rex v. Vipont, 2 Burr. 1165; Rex v. Killett, 4 Burr. 2063; Rex v. Read, Doug. 469.
This rule was approved in the case of Keeler v. Milledge, 4 Zab. 143.
The judgment is reversed, with costs.